Citation Nr: 1011464	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from January 1943 to February 1946.  The Veteran died in 
January, 1987.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which declined to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  The 
previous denial referred to was an August 1987 administrative 
determination made in the absence of any formal development 
or adjudication.  The appellant had not even claimed the 
benefit; she specifically stated on her application form that 
she was not claiming service connection for the cause of the 
Veteran's death.  The claimant was nonetheless notified that 
"The Veteran's death was not related to a service connected 
disability or disease."  No reasons or bases were provided.

Because there was no actual formal adjudication in 1987, and 
the June 2008 decision represents the first formal 
consideration of the issue of service connection for the 
cause of death, it is considered an original claim, not a 
reopened one, and there is no need for new and material 
evidence.  The RO recognized this in the August 2009 
Statement of the Case, and considered the merits of the 
claim.  The issue has been recharacterized to reflect the 
correct procedural posture of the claim.




FINDINGS OF FACT

1.  The death certificate reveals that the Veteran died on 
January [redacted], 1987; the listed cause of death is carcinoma of 
the lung with metastasis.

2.  At the time of his death, the Veteran was not service 
connected for any diseases or disabilities.

3.  The Veteran's carcinoma of the lung is not shown to be 
causally related to service or any service connected 
disability, to include in-service asbestos exposure.

4.  A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).  In cases of service 
connection for the cause of death, notice must also include 
information on what disabilities the Veteran was service 
connected for at the time of death, and how to establish 
service connection for additional disabilities.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in March 2009, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2009 statement of the case, following the provision of 
notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the cause of the Veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board; 
she did not avail herself of that opportunity.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection for the Cause of the Veteran's Death

When a veteran dies from a service connected disability, VA 
shall pay DIC to the veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  The death of a veteran will be considered service 
connected when the evidence establishes that a service 
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death certificate states that the Veteran died of 
carcinoma of the lung with metastasis.  Medical records from 
the Veteran's final hospital stay in late 1986 verify this; 
the specific diagnosis was squamous cell carcinoma.

The appellant contends that the lung cancer was caused by the 
Veteran's exposure to asbestos while serving aboard ship in 
the United States Navy during World War II.  The appellant 
maintains that her husband informed her that while aboard 
ship he worked in the boiler room and often was involved in 
wrapping pipes in asbestos insulation.  The allegation is 
inconsistent with his ratings, none of which would have 
involved mechanical work.  

Service personnel records reveal that for the majority of his 
service, the Veteran served as a Cook.  From January 1943 to 
March 1943, he also held ratings as an Apprentice Seaman, a 
Mess Attendant, and a Steward's Mate.  He served aboard the 
USS Kane, a high speed transport and converted destroyer.  
The United States Navy has certified that these ratings, and 
the job duties they encompass, involve a minimal risk of 
exposure to asbestos.  However, it is well known that 
asbestos containing products were extensively used aboard 
ships during the era of the Veteran's service. 

In sum, while asbestos exposure in service is unlikely, it 
cannot be excluded.  The Board need not make a final 
determination on that question, however, in light of the 
medical evidence of record.

In July 2009, a VA doctor reviewed the Veteran's claim file, 
including treatment records from 1976 to 1987, and rendered 
an opinion regarding the origins of the Veteran's lung 
cancer.  He noted a prior history of squamous cell carcinoma 
of the soft palate in 1984; this was treated with surgery and 
radiation.  In 1986, lung cancer was diagnosed.  The growths 
were inoperable, and the Veteran had already received the 
maximum radiation dose in the affected area.  He declined 
chemotherapy.  The Veteran had a smoking history of four to 
five packs of cigarettes a day for 20 years; he quit in 1978, 
after which he chewed tobacco.  The VA reviewer concluded 
that radiographic studies, including a December 1986 CT scan, 
did not demonstrate finding consistent with asbestos exposure 
or asbestosis, such as calcification and scarring.  The 
examiner stated that it is "well known" that lung cancer 
can result from "significant asbestos exposure."  However, 
it is also known that cigarette smoking was a "major cause 
of lung cancer."  Given the Veteran's smoking history, "it 
is unlikely that the Veteran's lung cancer was due to 
asbestos exposure."

There is no competent evidence of record associating the 
Veteran's lung cancer with possible in-service asbestos 
exposure; the appellant has expressed her sincere belief in 
such a relationship, but as a layperson, she lacks the 
specialized knowledge and training required to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


